Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 1 of 14 PageID 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION
VALERIE’S HOUSE, INC. )
(a Florida not for profit corporation), )
)
Plaintiff, )
)
Vv. ) Civil Action No.
)
AVOW HOSPICE, INC. )
(a Florida not for profit corporation) )
)
Defendant. )
COMPLAINT FOR DAMAGES
AND INJUNCTIVE RELIEF

DEMAND FOR TRIAL BY JURY

Plaintiff, Valerie’s House, Inc., by its attorneys, complains against Defendant
Avow Hospice, Inc. as follows:
THE PARTIES

1. Plaintiff Valerie’s House, Inc. (“Valerie’s House”) is a Florida not for profit
corporation having its principal place of business at 1762 Fowler Street, Fort
Myers, FL 33901.

2. On information and belief, defendant Avow Hospice, Inc. (““Avow”) is a Florida
not for corporation having a principal place of business at 1905 Whipporwill

Lane, Naples, FL 34105.
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 2 of 14 PagelD 2

JURISDICTION AND VENUE

3. Count I herein arises under the laws of the United States prohibiting trademark
infringement, specifically the Lanham Act, 15 U.S.C. § 1125 (a). Count II is for
false designation of origin in violation of Section 43(a) of the Lanham Act, 15
U.S.C. § 1125(a). Count III arises under the common law relating to trademark
infringement. Count IV arises under the laws of the State of Florida prohibiting
deceptive trade practices, specifically the Florida Deceptive Trade Practices Act,
Fla. Stat. 501.201 et seq. Count VI arises under the common law of Florida
prohibiting unfair competition.

4. This Court has personal jurisdiction over Defendants under Section 48.193,
Florida Statutes, and the Due Process Clause of the Fourteenth Amendment,
because the acts complained of herein are committed in this District and
Defendant Avow operates, conducts and carries on business in this District.

5. This Court has jurisdiction over this Complaint based on 15 U.S.C. § 1121, 28
U.S.C. § 1331, § 1338(a), and § 1367, as federal questions relating to trademarks
are presented and supplemental jurisdiction over the claims premised on F lorida
statutory and common law.

6. Venue is proper under 28 U.S.C. § 1391 because Defendant Avow transacts
business in this District and is subject to the jurisdiction of the U.S. District Court

for the Middle District of Florida.

FACTS COMMON TO ALL COUNTS

7. Loss of a parent, grandparent or sibling can be devastating to a child. Loss ofa

spouse or partner can be devastating to the survivor. Children, as well as
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 3 of 14 PagelID 3

surviving parents and caregivers, may not readily possess the necessary skills to
work through this devastation, come to terms with their grief and get on with life
after loss. Plaintiff is a not for profit corporation with its primary office in Fort
Myers, Florida and is engaged in providing emotional, grief and bereavement
support programs and services to children and their families experiencing the loss
of family members as well as charitable fundraising to support delivery of such
programs. Among these programs and services are group discussions for grieving
children as well as group support discussions for the adult caregivers of those
children. Plaintiff also offers art, music and play programs that allow children the
opportunity to identify, express, and process their grief.

8. Plaintiff provides its emotional, grief and bereavement support services directly to
the children and families experiencing the loss of a loved one. These program
participants are the consumers of Plaintiff’s services. Plaintiff makes potential
consumers like these aware of its services by various channels, including but not
limited to networking, marketing by word-of-mouth, the Internet and social media
channels, including Facebook.

9. Asanon-profit, plaintiff is funded in large part by donations and grants. While
the grieving children and adults are the direct consumers of Plaintiff's programs
and services, fundraising to support those programs and services is a significant
part of Plaintiff’s overall activity and it must actively market to and solicit
donations from benefactors. Plaintiff makes its services and needs known to
potential donors by various channels, including but not limited to, networking,
marketing by word-of-mouth, the Internet, social media and grant submittals.

Plaintiff receives funds from donors all across the United States.
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 4 of 14 PagelD 4

10. Since as early as October, 2014, Plaintiff and its predecessors have used the

11.

12.

13.

trademark VALERIE’S HOUSE continuously and exclusively to offer and
provide these emotional, grief and bereavement support services and in
fundraising related to same.

Plaintiff has extensively advertised and promoted its services under the
VALERIE’S HOUSE mark.

Plaintiff is well-known and respected due to its history and dedication to
providing high quality emotional, grief and bereavement support services under
the VALERIE’S HOUSE mark. Therefore, the VALERIE’S HOUSE mark is
favorably recognized and relied upon as indicating high quality services
originating exclusively from Plaintiff. As a result of these efforts, Plaintiff's
VALERIE’S HOUSE mark has earned very valuable goodwill and has acquired
secondary meaning.

On June 3, 2019, Plaintiff filed an application to register the mark VALERIE’S
HOUSE with the United States Patent and Trademark Office, Application Serial
Number 88457278 identifying “Grief counseling; Counseling in the field of
developing, strengthening and sustaining well-balanced families and family
relationships; Providing emotional counseling and emotional support services for
families experiencing the loss of family members” and “Charitable fundraising to
support programs that provide emotional counseling and emotional support
services for families experiencing the loss of family members; Charitable
fundraising to support programs that provide counseling in the field of grief and
loss; Charitable fundraising to support programs that provide counseling to

develop, strengthen and sustain well balanced families and family relationships.”
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 5 of 14 PagelID 5

14.

15.

16.

17.

On June 3, 2019, Plaintiff filed an application to register the mark VALERIE’S
HOUSE and Design with the United States Patent and Trademark Office,
Application Serial Number 88457439 identifying “Grief counseling; Counseling
in the field of developing, strengthening and sustaining well-balanced families
and family relationships; Providing emotional counseling and emotional support
services for families experiencing the loss of family members” and “Charitable
fundraising to support programs that provide emotional counseling and emotional
support services for families experiencing the loss of family members; Charitable
fundraising to support programs that provide counseling in the field of grief and
loss; Charitable fundraising to support programs that provide counseling to
develop, strengthen and sustain well balanced families and family relationship.”
On information and belief, Defendant is a Florida not for profit corporation that
provides hospice services. Along with its hospice services, Defendant, on
information and belief, also provides emotional, grief and bereavement support
programs and services to children and their families experiencing the loss of
family members as well as charitable fundraising to support delivery of same.

On information and belief, Defendant provides its emotional, grief and
bereavement support programs and services at various locations in Collier
County, Florida, including at its primary business location (hereinafter the “Avow
Campus”).

During the first part of 2016, Defendant made contact with Plaintiff and initiated
talks to form some kind of partnership or other such collaboration between
Plaintiff and Defendant. During this period, numerous representatives from

Defendant visited Plaintiffs facility and a number of different conversations and
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 6 of 14 PagelD 6

18.

19.

20.

21.

22.

meetings took place discussing this potential collaboration. At the time,
Defendant made it clear that it desired to offer the same emotional, grief and
bereavement support programs and services to its clients as Plaintiff offered and,
further, that it wished to offer those services at its Avow Campus location.
Defendant also indicated it desired to offer such programs and services under the
name VALERIE’S HOUSE.

In or about May, 2016, collaboration discussions between Plaintiff and Defendant
broke down with no agreement having been reached.

On information and belief, in March, 2019, Defendant announced plans to open a
facility on the Avow Campus to provide emotional, grief and bereavement
support programs and services to children and families. In this release, Defendant
identified the facility, the programs and services with the name AUNT JANET’S
HOUSE. See printout of Defendant website, attached hereto as Exhibit A.

The end consumer recipients of Defendant’s emotional, grief and bereavement
support programs and services offered under the AUNT JANET’S HOUSE mark
are children and families experiencing the loss of a loved one.

The end consumer recipients of Defendant’s emotional, grief and bereavement
support programs and services offered under the AUNT JANET’S HOUSE mark
are the same children and families experiencing the loss of a loved one as
Plaintiffs targeted recipients.

On information and belief, Defendant markets its emotional, grief and
bereavement support programs and services offered under the AUNT JANET’S

HOUSE mark via the same channels as Plaintiff, including but not limited to such
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 7 of 14 PagelD 7

23.

24.

25.

26.

27.

28,

channels as networking, marketing by word-of-mouth, the Internet and social
media channels, including Facebook.

On information and belief, Defendant solicits grants and donations to support
programs and services offered under the AUNT JANET’S HOUSE mark from the
same potential donors as Plaintiff and through fundraising efforts and the same
channels as Plaintiff, including but not limited to such channels as networking,
marketing by word-of-mouth, the Internet and social media channels, including
Facebook.

On or about June 4, 2019, Plaintiff, through counsel, sent Defendant a cease and
desist demand, requesting Defendant cease use of the name and mark AUNT
JANET’S HOUSE. On June 13, 2013, Defendant, through counsel responded
refusing to cease use of the confusingly similar mark AUNT JANET’S HOUSE.
As of June 14, 2019 Defendant continues to utilize the AUNT JANET’S HOUSE

mark.

COUNTI
Trademark Infringement in
Violation of the Lanham Act, 15 U.S.C. § 1125(a)

Plaintiff repeats and realleges as if fully set forth herein the allegations of
paragraphs 1 through 25 inclusive.

Defendant’s AUNT JANET’S HOUSE mark is confusingly similar to Plaintiff's
own VALERIE’S HOUSE mark.

Defendant Avow’s grief and bereavement support services, group counseling, art,

music and play therapy provided under the AUNT JANET’S HOUSE mark are
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 8 of 14 PagelID 8

29.

30.

31.

32.

33.

similar, if not wholly identical, to Plaintiff's grief and bereavement support
services, group counseling, art, music and play therapy.

Defendant markets its services through the same channels of trade and to the same
potential consumers and donors as Plaintiff.

Defendant’s acts complained of herein and use of the confusingly similar mark
AUNT JANET’S HOUSE in connection with its similar, if not wholly identical
services is likely to cause confusion within the meaning of 15 U.S.C. §1114(a).
Defendant’s acts complained of herein are likely to cause confusion within the
meaning of 15 U.S.C. §1125(a) as to whether Defendant and/or its grief and
bereavement support services, group counseling, art, music and play therapy
services are in some way sponsored by, connected to, or affiliated with Plaintiff.
Defendant’s acts complained of herein have caused actual confusion within the
meaning of 15 U.S.C. §1125(a) as to whether Defendant and/or its grief and
bereavement support services, group counseling, art, music and play therapy
services are in some way sponsored by, connected to, or affiliated with Plaintiff.
Defendants’ acts complained of herein are willful and have been done with the
intention of trading upon the valuable goodwill built up by Plaintiff in its
VALERIE’S HOUSE mark. Defendant’s numerous discussions with Plaintiff,
attempts to partner with Plaintiff and visits to Plaintiff's location provided
Defendant with knowledge of Plaintiffs rights in the VALERIE’S HOUSE
trademark. Defendant’s ultimate adoption of the confusingly similar AUNT
JANET’S HOUSE mark despite this knowledge of Plaintiff's superior rights

constitutes willful infringement.
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 9 of 14 PagelID 9

34. Defendant’s continued unauthorized use of the confusingly similar AUNT
JANET’S HOUSE mark on its website, its social media, marketing and
advertisements jeopardizes the goodwill symbolized by Plaintiff's own
VALERIE’S HOUSE mark, causing serious, and irreparable injury to Plaintiff,
for which it has no adequate remedy at law.

35. Defendant’s acts complained of herein in connection with the services offered by
Defendant in interstate commerce constitute infringement of Plaintiff's rights in
the VALERIE’S HOUSE mark in violation of section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a).

COUNT II

False Designation of Origin in
Violation of the Lanham Act, 15 U.S.C. § 1125(a)

36. Plaintiff repeats and realleges as if fully set forth herein the allegations of
paragraphs | through 35 inclusive.

37. Defendant’s acts complained of herein are likely to cause confusion, mistake, or
to deceive consumers in interstate commerce as to the affiliation, connection, or
association of Defendant with Plaintiff within the meaning of 15 U.S.C. §
1125(a).

38. Defendant’s acts complained of herein are likely to cause confusion, mistake, or
to deceive consumers in interstate commerce as to the origin, sponsorship or
approval of Defendant’s services and other commercial activities by Plaintiff
within the meaning of 15 U.S.C. § 1125(a).

39. Defendant’s acts complained of herein have caused actual confusion within the

meaning of 15 U.S.C. §1125(a) as to whether Defendant and/or its grief and
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 10 of 14 PagelD 10

40.

4].

42.

43.

44.

45.

bereavement support services, group counseling, art, music and play therapy
services are in some way sponsored by, connected to, or affiliated with Plaintiff.
Defendant’s acts complained of herein jeopardize the goodwill built up by
Plaintiff in its VALERIE’S HOUSE mark, causing serious and irreparable injury
to Plaintiff for which it has no adequate legal remedy.

Defendants’ acts complained of herein constitute false designation of origin, false
advertising and passing off in connection with services provided in interstate

commerce, in violation of section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

COUNT Il
Common Law Trademark Infringement

Plaintiff repeats and realleges as if fully set forth herein the allegations of
paragraphs | through 41 inclusive.

Defendants’ acts complained of herein and use of the confusingly similar AUNT
JANET’S HOUSE mark in connection with similar, if not wholly identical
services marketed through the same channels of trade and to the same potential
consumers as Plaintiff is likely to cause confusion as to whether Defendant and/or
its services are in some way sponsored by, connected to, or affiliated with
Plaintiff.

Defendant’s acts complained of herein have caused actual consumer confusion as
to whether Defendant and/or its services are in some way sponsored by,

connected to, or affiliated with Plaintiff.

Defendant’s acts complained of herein are willful and have been done with the
intention of trading upon the valuable goodwill built up by Plaintiff in its

VALERIE’S HOUSE mark. Defendant’s numerous discussions with Plaintiff,

10
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 11 of 14 PageID 11

46.

47,

48.

49.

50.

attempts to partner with Plaintiff and visits to Plaintiff's location provided
Defendant with knowledge of Plaintiff's rights in the VALERIE’S HOUSE
trademark. Defendant’s ultimate adoption of the confusingly similar AUNT
JANET’S HOUSE mark despite this knowledge of Plaintiffs superior rights
constitutes willful infringement.

Defendants continued unauthorized use of the confusingly similar mark AUNT
JANET’S HOUSE on its website, its social media, marketing and advertisements
jeopardizes the goodwill symbolized by Plaintiff's VALERIE’S HOUSE mark,
causing serious, and irreparable injury to Plaintiff, for which it has no adequate
remedy at law.

Defendants’ acts complained of herein constitute infringement of Plaintiff's rights
in the VALERIE’S HOUSE mark in connection with Defendants’ services

provided in interstate commerce.

COUNT IV

Violation of the
Florida Deceptive Trade Practices Act, Fla. Stat. 501.201 et seq.

Plaintiff repeats and realleges as if fully set forth herein the allegations of
paragraphs | through 47 inclusive.

Defendant’s acts complained of herein violate the Florida Deceptive Trade
Practices Fla. Stat. 501.201 et seq., by causing a likelihood of confusion or
misunderstanding as to the affiliation, connection, or association of Defendant’s
services by or with Plaintiff.

On information and belief, Defendant has willfully engaged in these practices,

knowing them to be deceptive.

11
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 12 of 14 PageID 12

51. Defendants’ deceptive trade practices have caused, and if not restrained by this
Court, will continue to cause Plaintiff irreparable injury for which Plaintiff has no

adequate remedy at law.

COUNT VI
Unfair Competition in Violation of Florida Common Law

52. Plaintiff repeats and realleges as if fully set forth herein the allegations of
paragraphs | through 51 inclusive.

53. Defendant’s unauthorized use of the confusingly similar mark AUNT JANET’S
HOUSE in its advertising, website and social media constitute unfair competition
in violation of the common law of Florida because it is likely to cause confusion
or misunderstanding as to the affiliation, connection, or association of Defendant
and/or its services by or with Plaintiff.

54. On information and belief, Defendant has have willfully engaged in these acts of
unfair competition.

55. Defendants’ acts have caused, and if not restrained by this Court, will continue to

cause irreparable injury to Plaintiff for which it has no adequate remedy at law.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Valerie’s House, Inc. prays for a judgment against
Defendant Avow Hospice, Inc. as follows:
A. For an injunction restraining Defendant, its officers, agents, servants,
employees, attorneys and all other persons or entities in active concert or participation

with them from:

12
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 13 of 14 PagelID 13

(1) using, advertising, displaying, promoting, marketing, selling or
offering any grief and bereavement support services to children and their
caregivers under the mark AUNT JANET’S HOUSE or anything
confusingly similar thereto; and

(2) holding out in any manner whatsoever that Defendant or
Defendant’s services are in any way sponsored by, or associated or
affiliated with Plaintiff.

B. That Defendant directed to deliver up to Plaintiff during the pendency of
this action and for subsequent destruction at the conclusion of this action, all materials of
any nature whatsoever bearing the AUNT JANET’S HOUSE mark, including but not
limited to advertising materials, promotional materials and brochures or any other
materials bearing or containing that mark, pursuant to 15 U.S.C. §1118.

C. That Defendant be directed to pay over to Plaintiff all gains and profits
obtained by Defendant a result of its use of the confusingly similar mark AUNT
JANET’S HOUSE.

D. That Defendant be directed to pay to Plaintiffs all damages suffered by
Plaintiff, pursuant to 15 U.S.C. §1117 and those damages be trebled accordingly.

E. That Defendants be directed to pay to Plaintiff’s reasonable attorney’s fees
and all costs connected with this action pursuant to 15 U.S.C. §1117, Fla. Stat. 501.2105
and/or Fla. Stat. 501.211.

F, That this Court order such other and further relief that the Court may deem

just and proper.

13
Case 2:19-cv-00409-SPC-UAM Document1 Filed 06/18/19 Page 14 of 14 PageID 14

DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury of all issues triable by right of jury.

Respectfully submitted,

Date: June 18, 2019 s/Mark A. Nieds
Mark A. Nieds
Florida Bar No. 0114940
HENDERSON, FRANKLIN, STARNES &
HOLT, P.A.
Attorneys for Plaintiff Valerie’s House, Inc.
P.O. Box 280
Fort Myers, FL 33901-0280
239-344-1153 (Telephone)
239-344-1200 (Fax)
Primary mark.nieds@henlaw.com

Secondary janice.cruz@henlaw.com

14
